Citation Nr: 0902968	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The appellant's service records reflected that he served in 
the Army National Guard from October 1972 to April 1979 and 
from June 1979 to February 1980.  His DD Form 214 reflected 
that he had a period of active duty for training (ACDUTRA) 
from February to June 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  

In April 2008, the appellant presented testimony at a hearing 
conducted at the Nashville RO before a Decision Review 
Officer (DRO).  In November 2008, the appellant presented 
testimony at a personal hearing conducted at the RO before 
the undersigned.  Transcripts of these personal hearings are 
in the appellant's claims folder.


FINDING OF FACT

The appellant did not have the requisite service to qualify 
for VA nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The appellant does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board has considered whether the notice provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
are applicable to this claim.  The Board finds that because 
the claim at issue is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit); See eg Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (holding that the VCAA is not applicable in a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.

LAW AND ANALYSIS

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2008).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions:  (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, 
or air service includes active duty, any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2008).  In turn, "active duty" is defined as service 
in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. 
§ 3.1(a), (b).  

As reflected above, the appellant served in the Army National 
Guard, including a period of ACDUTRA from February to June 
1973.  There was no period of active duty.  Therefore, in 
order for the period of ACDUTRA to qualify as active military 
service, the evidence must show that the appellant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  In this case, the evidence 
does not show, nor does the appellant contend, that he was 
disabled from a disease or injury incurred or aggravated 
during any of his service in the Army National Guard, to 
include this period of ACDUTRA.  As there is no evidence that 
the appellant had active military service as defined for 
pension purposes, he does not meet the requirements for 
nonservice-connected pension benefits.  As such, the appeal 
is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).  38 C.F.R. § 3.6(a) (2008).  

The Board acknowledges the appellant's testimony wherein he 
essentially contented that the governing laws and regulations 
as outlined above are unfair and should be changed.  The 
appellant testified that he underwent the same training as 
those serving in the regular Army and therefore his service 
in the Army National Guard should be treated the same.  
Although the Board is sympathetic to the appellant's 
situation, and by no means wishes to minimize the service he 
provided, the Board is bound by the laws codified in Title 38 
of the United States Code and Code of Federal Regulations 
which govern benefits administered by the Secretary of VA.  
Thus, the Board must apply the law as it exists and cannot 
extend benefits outside of these perameters.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant].'").


ORDER

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


